Bigelow, C. J.*
The only ground on which the counsel for the plaintiff seeks to sustain the verdict in this case is that the act of the court, in allowing the paper to go to the jury, cannot be revised here, having been done in the exercise of a judicial discretion to which no exception lies. But we cannot so regard it. Evidence which had a direct bearing on the issue, and which had been objected to during the trial and rejected as incompetent, was allowed to be submitted to the jury. This was done by the express direction of the judge. There can be no doubt that the admission of such evidence in the course of the trial would have been good ground of exception. It is equally so when, after the trial is over and the jury are deliberating on their verdict, the judge directs it to be laid before them. Its effect on the rights of the parties is the same as if it had been ruled in during the trial; and the mode of admitting it — in the absence of counsel, and when they had no opportunity to comment upon it — was certainly most objectionable.

Exceptions sustained.


 Hoar, J. did not sit in this case.